Citation Nr: 1637619	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-37 287	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for gastroparesis, to include as due to diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty in U. S. Army from May 1968 to March 1970.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for gastroparesis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


